                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                EASTERN DIVISION

RAMSAY CLARK,

                PLAINTIFF
v.                                               CIVIL ACTION NO. 2:18-cv-00109-KS-MTP

LARD OIL COMPANY, INC.
and ACM TRANSPORTATION, LLC
and JOHN DOES 1-10,

            DEFENDANTS.
_________________________________ /

                         MEMORANDUM OPINION AND ORDER

       This cause comes before the Court on the Motion to Exclude Expert Opinions of

Defendant’s CPA, C. Mark Bullock [94] filed by Plaintiff, Ramsay Clark, wherein Plaintiff

argues that Bullock’s opinions should be excluded pursuant to Federal Rule of Evidence 702 and

the standard for the admissibility of expert testimony articulated in Daubert v. Merrell Dow

Pharm., Inc., 509 U.S. 579 (1993). Defendants have responded [106], and Plaintiff filed a reply

[113]. Having reviewed the parties’ submissions, the relevant legal authority, Mr. Bullock’s

opinion letter dated April 30, 2019, and otherwise being fully advised in the premises, the Court

finds the motion is well taken and will be granted.

I. BACKGROUND

       This action arises out of a June 6, 2016 automobile accident involving a tanker truck

driven by an employee of ACM Transportation who caused a four-car pileup on Old Highway 11

in Hattiesburg, Mississippi. Plaintiff allegedly sustained multiple injuries in the accident. There

has been an admission of liability and thus, the only issue is damages. In support of his damages
claim, Plaintiff retained Bill Brister, Ph.D., an economist to opine about Plaintiff lost earnings

resulting from injuries Plaintiff allegedly suffered. He submitted a report on October 4, 2017

[90-2] and another on February 28, 2019 [90-1]. 1 In opposition, Defendants hired C. Mark

Bullock (“Bullock”), a CPA, to rebut the opinions of Bill Brister.

        On April 30, 2019 Bullock wrote a letter, consisting of just over three pages, to

Defendants’ counsel, Edward C. Taylor [94-4]. 2 In the letter, Bullock states that he has been

retained “to offer opinions regarding Plaintiff Ramsay Clark’s claim for loss of future earnings in

the above-referenced matter.” Bullock states in the letter that he reviewed the two reports of

Brister; Plaintiff’s 2017 federal income tax return; Plaintiff’s deposition transcript; W-2’s for

2010-2017 and miscellaneous payroll records from Plaintiff’s employer. [94-4]. Within the

letter he appears to state a number of different opinions. The first is contained in the first

paragraph: “As will be discussed below, in my opinion, there is no credible basis that Mr. Clark

has had any significant loss of future earnings as a result of the subject automobile accident.”

[94-4] at p.1.

        Bullock then states that after reviewing Brister’s two reports and comparing the

conclusions reached in each report, he identified six issues that he believes raise “significant

doubts as to the reliability of the alleged lost earnings claim of Ramsay Clark.” [94-4] at p.1.

These six issue statements could be construed as opinions or it could simply be the information

Bullock considered to form the bases of his opinions. These six issues are as follows:




1
  There have been numerous motions seeking to strike the opinions of the experts in this matter; thus, reports are in
the record from the various motions and cited to as needed by the Court in its analyses. Also, it is noted that this
Court entered an Order [130] striking Plaintiff’s supplemental designation wherein Plaintiff contended that he may
rely on either report or both reports, thereby precluding any use by Plaintiff of the October 4, 2019 report.




                                                         2
           First, after noting that the claim decreased with the second report, Bullock opines
           that Brister changed his theory because there was no documented loss of earnings
           in 2018.

           Next, Bullock notes that the decrease in the losses indicates that “assumptions can
           be easily manipulated to alter or achieve the desired result.”

           Third, he claims that Plaintiff’s deposition revealed many significant events other
           than the accident that affected Plaintiff’s compensation. Bullock recites the
           deposition snippets in his letter.

           Fourth, he states that, “The earnings of Mr. Clark reflect a successful career path.”
           While not clearly stated, it appears he recites figures either from Plaintiff’s W2s
           or payroll records, perhaps both.

           Fifth, Bullock recites Brister’s assumptions in his first report and states that
           Brister’s estimate first assumed “that [Plaintiff] suffered a significant reduction in
           earning capacity as the result of injuries incurred on June 6, 2016,” and the second
           assumption was that “this reduction in earning capacity will continue throughout
           the remainder of his work life expectancy.” Bullock then states that this first
           report provides proof only that Plaintiff’s loss of earnings is temporary in nature
           lasting no more than one year—June 2016 to June 2017 and that Table 1 Earnings
           Schedule proves that assertion. 3 Bullock also states that Plaintiff’s deposition
           testimony supports many causes for the 10% drop in earnings in the year
           following his injury.

           Sixth and finally, Bullock asserts that the business reasons for hiring a helper to
           be paid 15% of Plaintiff’s omissions is not proven in Brister’s report and that the
           arrangement appears to be short term in duration and has to date lasted no more
           than a few months.

           Other opinions appear to be contained in the “Summary of Conclusions,” which state:

           A. Dr. Bill Brister’s reduction in alleged loss of earnings from $958,772 down to
           $664,981 (30.64%) proves his various theories and assumptions are not based
           upon facts but instead are based upon statistical analysis easily manipulated to
           achieve the desired result.

           B. The Reasons [Plaintiff’s] income escalated were quoted directly from his
           deposition and included moving from inside or counter sales to outside sales
           where he was compensated by a 2% commission on sales. His compensation
           jumped from approximately $50,000 in 2011 to approximately $110,000 in 2012

2
    This letter is presumably his expert report per Federal Rule of Civil Procedure 26(a)(2)(A).
3    There is no Table 1 Earnings Schedule in the record for the Court to review.




                                                            3
        or 120%. Then [Plaintiff’s] income jumped once again when his compensation
        was changed for 2015 to a commission based upon sales profits. His
        compensation rose to $193,140 in 2015 and capped at $219,632 in 2016. During
        2017, [Plaintiff] lost his two biggest accounts . . . .After losing the two accounts,
        [Plaintiff’s] compensation dropped to $201,539 in 2017, his one year of
        short-term lost earnings. Once again, [Plaintiff] picked up new customers and
        once again his compensation “moved due to market fluctuations and then
        gathering customers.”

See [94-4]. Bullock concludes his letter by stating, “Based on all of the aforementioned, it is my

opinion that from an accounting or economic standpoint, there is no credible evidence to support

a claim that [Plaintiff] has suffered a significant loss of future earnings as a result of the subject

automobile accident.” Plaintiff now seeks to exclude Bullock’s testimony and opinions.

II. DISCUSSION

        A. Legal Standard for Expert Witness Testimony

        Federal Rule of Evidence 702 gives the district court considerable discretion to admit or

exclude expert testimony. See General Electric Co. v. Joiner, 522 U.S. 136, 138-39 (1997); see

also Kumho Tire Co. v. Carmichael, 526 U.S. 137, 152 (1999) (explaining that the admission or

exclusion of expert witness testimony is a matter that is left to the discretion of the district court);

Nano-Proprietary, Inc. v. Canon, Inc., 537 F.3d 394, 399 (5th Cir. 2008). Rule 702 provides

that a witness who is “qualified . . . by knowledge, skill, experience, training or education,” may

testify when scientific, technical or other specialized knowledge will assist the trier of fact to

understand the evidence or to determine a fact in issue. Fed. R. Evid. 702. For the testimony to be

admissible, Rule 702 requires that (1) the testimony be based on sufficient facts or data, (2) the

testimony be the product of reliable principles and methods, and (3) the witness apply the

principles and methods reliably to the facts of the case. Fed. R. Evid. 702.




                                                   4
       In Daubert v. Merrell Dow Pharmaceuticals, the Supreme Court held that Rule 702

requires the district court to act as a “gatekeeper” to ensure that “any and all scientific evidence

admitted is not only relevant, but reliable.” 509 U.S. 579, 589 (1993). See also Kumho Tire, 526

U.S. at 137 (clarifying that Daubert’s gatekeeping function applies to all forms of expert

testimony). The Court's gatekeeping function thus involves a two-part inquiry into reliability and

relevance. First, the Court must determine whether the proffered expert testimony is reliable. The

party offering the testimony bears the burden of establishing its reliability by a preponderance of

the evidence. See Moore v. Ashland Chemical Inc., 151 F.3d 269, 276 (5th Cir.1998). The

reliability inquiry requires the Court to assess whether the reasoning or methodology underlying

the expert's testimony is valid. See Daubert, 509 U.S. at 589. Second, the Court must determine

whether the expert's reasoning or methodology “fits” the facts of the case and whether it will

thereby assist the trier of fact to understand the evidence, in other words, whether it is relevant.

See id. at 591. The soundness of the factual underpinnings of the expert's analysis and the

correctness of the expert's conclusions based on that analysis are factual matters to be determined

by the trier of fact, or, where appropriate, on summary judgment. See Daubert, 509 U.S. at 595

(“The focus, of course, must be solely on principles and methodology, not on the conclusions that

they generate.”).

       B. Analysis

       Plaintiff states that Bullock has not been voir dired or testified in this case yet. [94] at p.

1. Thus, the only opinions, bases, and methodology that can be addressed are those contained in

Bullock’s April 30, 2019 letter. Plaintiff argues that Bullock’s opinions, particularly the critiques

of Brister’s report, are not based on any accounting principles and do not require any scientific or




                                                 5
technical expertise—they are simply a layman’s criticism. [95] at 67. Plaintiff also argues that

Bullock has applied no discernable methodology to arrive at any of his opinions. [95] at 8-9.

               1. Common Experience and Knowledge

       First, as to Plaintiff’s argument that Bullock fails to offer any “expert” opinions, the

Court has to agree with Plaintiff. The Court is unable to discern how any of the statements,

opinions, observations, or conclusions reached in Bullock’s letter report require any specialized

knowledge, skill, experience, training or education. Bullock points out six issues in the evidence

he reviewed and claims that it that undermines the reliability of the lost earnings claim, but

nothing in those six issues have any basis in accounting or would assist in a specialized way the

jury’s understanding of that same evidence. Bullock’s observations of the evidence and his

conclusions drawn from that evidence are nothing more than a jury itself is capable of reading,

interpreting, and assessing. For instance, as to Bullock’s fourth bullet point and Summary

Conclusion “B,” it takes no particularized knowledge to view payroll records and see that

Plaintiff’s income appears to increase over the course of his career with his employer.

Defendants argue themselves that the facts relevant to determining this motion are that “Plaintiff

is a high wage earner, his earnings have continued to grow, and he asked his employer for an

assistant so he could improve his business.” [106] at p. 2. As in the case of Peters, discussed

below, those are facts that a jury does not need assistance in understanding.

       In Peters v. Five Star Marine Service, the Fifth Circuit affirmed the district court’s

exclusion of the expert testimony of a maritime safety expert who proffered testimony regarding

whether it was reasonable for an employer to instruct his employee to manually move equipment

on the deck of a boat during heavy seas, whether cargo was properly stowed, and whether diesel




                                                 6
fuel would make the deck slippery. 898 F.2d 448, 449 (5th Cir. 1990). 4 The Peters court found

that the jury could analyze the situation by using only their common experience and knowledge.

See id. 449-450. Again, just as in Peters, this Court finds that Bullock’s criticisms of Brister’s

report and his analysis of the evidence are issues that can be explored on cross-examination of

Brister and that are well within the purview of the jury’s common experience and knowledge.

                 2. No Discernable Methodology

        Next, as to Plaintiff’s argument that Bullock has not employed any methodology to the

facts of this case, the Court again agrees. Even under the facts that Bullock contends are the true

facts, he fails to apply any specialized knowledge to those facts. Although Bullock is a CPA, the

Court is unable to discern any sort of methodology or accounting principles that Bullock used to

reach his opinions. Defendants claim that Bullock’s opinion is that Brister’s report “cannot be

relied on because it is based on two different methodologies that are not consistent,” [106] at p.

2, but that is not what his report says. Bullock does not discuss Brister’s methodology at all—he

only takes issue with the fact that the total loss numbers are different. [9-4] at pp. 1-2.

        Also, Defendants argue that this Court, “when evaluating the methods, analysis, and

principles utilized by Mr. Bullock, will find that he used his accounting specialty to analyze the

numbers and review other evidence available to him to come to his conclusions regarding

Plaintiff’s loss of earnings. [106] at pp. 2-3. However, the Court has simply not been presented

with any evidence of Bullock’s methodology, much less the reliability of it.

        The proponent of expert testimony has the burden of showing that the testimony is

reliable. See United States v. Hicks, 389 F.3d 514, 525 (5th Cir. 2004). The Court must agree


4
  Although the case is pre-Daubert, an expert has always been subject to the requirements of Rule 702 such that the
expert’s specialized skill or knowledge must assist the trier of fact.




                                                         7
with Plaintiff that Defendants have not met their burden to show that Bullock employed a reliable

methodology. In his Reply, Plaintiff recites the Daubert factors to argue that Bullock’s opinions

fail as to every factor. [113] at p. 5. However, the Court is not certain that the Daubert factors are

the best means of assessing whether Bullock actually applied accounting principles in any

analysis. See Kumho Tire, 526 U.S. at 150–51 (recognizing that the “factors identified in Daubert

may or may not be pertinent in assessing reliability, depending on the nature of the issue, the

expert's particular expertise, and the subject of his testimony”). However, Defendants must

provide some evidence of reliability of the method employed by their expert. Here, the report

does not indicate whether Bullock applied any accounting principles or specialized knowledge to

the information provided him, much less how he applied such.

III. CONCLUSION

          Based on the foregoing analysis, it is hereby ORDERED that Plaintiff’s Motion to

Exclude Expert Opinions of Defendant’s CPA, C. Mark Bullock [94] is hereby granted. C. Mark

Bullock is precluded from testifying in this matter. Additionally, neither his April 30, 2019 letter

nor the opinions expressed therein, shall in any way be admitted into evidence in the trial of this

matter.

          DONE AND ORDERED this 12th day of September 2019.



                                                       /s/ Keith Starrett __________________
                                                       KEITH STARRETT
                                                       UNITED STATES DISTRICT JUDGE




                                                  8
